DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objection to the title is withdrawn in view of applicants’ submission of a replacement title.  

Drawings
The objection to the drawings is withdrawn in view of applicants’ submission of replacement drawings. 

Allowable Subject Matter
Claims 1 and 4 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, disclose, or reasonably suggest an apparatus for producing a Group III nitride semiconductor comprising a raw material reaction chamber, a board-holding member, a raw material nozzle, a first nitrogen source nozzle, a second nitrogen source nozzle, a heater, and a rotation mechanism, wherein (i) the first nitrogen source nozzle is configured to spray in a first direction which is inclined with respect to a vertical direction and deflected with respect to a horizontal direction and intersects with a vertically downward spray direction of the raw material nozzle at a first 
The closest prior art of record includes U.S. Patent Appl. Publ. No. 2008/0132040 to Wang, et al. (hereinafter “Wang”) and U.S. Patent Appl. Publ. No. 2010/0024727 to Kim, et al. (“Kim”).  In Figs. 5 & 9 and ¶¶[0048]-[0062] Wang teaches a central raw material nozzle at the base of gas flow path (5) configured to supply the GaCl gas towards a substrate (3) along with nozzles located at the base of gas flow path (6) configured to supply ammonia (NH3) gas towards the substrate (3).  Then in Figs. 1-3 and ¶¶[0048]-[0053] Kim teaches an embodiment of a chemical vapor deposition system (110) in which a plurality of injection nozzles (215) formed in a head (210) are inclined at a predetermined angle  which extends in the circumferential direction and produces a clockwise or counterclockwise flow along a circular spiral path.  However, Wang and Kim do not teach or disclose opposing first and second nitrogen source nozzles which are inclined in opposite directions in the manner recited in the context of claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714